Citation Nr: 1011969	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation, in excess of 20 
percent, for service-connected lumbar strain with chronic 
lower back pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to 
January 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to an increased evaluation, in excess of 20 
percent, for service-connected lumbar strain with chronic 
lower back pain.

The Board notes, initially, that the Veteran is currently 
service connected for lumbar strain with chronic lower back 
pain.  The Veteran was afforded VA examinations in March 2007 
and October 2008.  The March 2007 VA examination noted that 
the Veteran exhibited no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the spine.  The report shows functional 
loss and pain due to subjective complaint.  The examination 
revealed active range of motion extension of 20 degrees and 
flexion of 60 degrees with passive range of motion extension 
of 25 degrees and flexion of 90 degrees.  The active range of 
motion of right and left lateral flexion of 20 degrees with 
passive range of motion bilaterally of 25 degrees and 
rotation on both sides at 30 degrees for active and passive 
range of motion.  The x-rays associated with the examination 
revealed moderate disk bulge at L5-S1, mild disk bulge at L4-
L5 with no evidence of stenosis or focal herniated disk.  The 
October 2008 VA examination also noted that the Veteran 
exhibited no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use of 
the spine.  The report shows functional loss due to 
subjective complaint.  The examination revealed extension of 
30 degrees and flexion of 75 degrees.  The right and left 
lateral flexion of 25 degrees and rotation on both sides at 
30 degrees.  The x-rays associated with the examination 
revealed degenerative disc changes with small central disc 
herniation at L4-L5 with facet arthropathy.  Both 
examinations note that the Veteran is currently unemployed 
and that he quit his job because his back pain had become too 
severe to continue working.  However, neither examiner 
addressed the degree to which the current severity of the 
Veteran's back condition limits his ability to maintain 
employment. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded multiple VA examinations; however the 
Board finds that the examinations provided were not adequate 
because neither addressed the effect of the Veteran's current 
back disability on his ability to maintain employment.  The 
Board notes that the Veteran contends that his current back 
condition precludes gainful employment.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  Although the Veteran has perfected an 
appeal, the matter should be remanded to the RO for 
readjudication of the Veteran's claim for TDIU, in accordance 
with the holding in Rice.   Therefore in compliance with Rice 
and Barr, the Board finds that is necessary to remand the 
issue for a new examination that addresses the degree to 
which the Veteran's current back disability affects the 
Veteran's ability to work. 
Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is 'whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a) (2009).  In consideration of all the above, 
the Board finds that the RO should adjudicate the Veteran's 
claim for TDIU. 

In addition, should the Veteran not be entitled to TDIU, the 
RO should determine if the Veteran's back condition is severe 
enough to warrant extraschedular consideration.  See 38 
C.F.R. § 3.321(b)(1) (2009).  In Thun v. Peake, 22 Vet. App. 
111, 115 (2008), the Court held that the determination of 
whether a Veteran is entitled to an extra-schedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning 
with a threshold finding that the evidence before VA 
"presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the 
Veteran's disability with the established criteria found in 
the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

In the present case, the Veteran contends that his disability 
is of such nature and severity to render him unable to obtain 
full-time employment.  As such, the Board finds that the 
issue should be remanded for consideration of the assignment 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  If it is determined that the Veteran's service-
connected disability renders him unable to secure and follow 
substantially gainful employment or that a schedular 
evaluation is inadequate, then the case is to be sent to the 
Director of Compensation & Pension Services for 
extraschedular consideration.  See 38 C.F.R. §§ 3.321(b)(1), 
3.340(a), 3.341(a), and 4.16(b) (2008).

Finally, the Board notes that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
such the RO should send a letter to the Veteran providing 
notice regarding what is required for entitlement to TDIU as 
well as extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.	1. The Veteran should be furnished a 
VCAA notice in compliance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding the requirements 
for TDIU as well as an extraschedular 
consideration.  See 38 C.F.R. § 4.16(a)  
and 38 C.F.R. § 3.321(b) (2009).

2.	The Veteran should be afforded a VA 
examination to ascertain the nature and 
severity of his service-connected 
lumbar strain with chronic lower back 
pain.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail, 
to include the range of motion and 
neurological findings.  Additionally, 
application of 38 C.F.R. § 4.40 
regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Any 
indicated diagnostic tests and studies 
should be accomplished and the results 
of which should be provided in the 
examination report.

3.	In addition, the examiner should assess 
the relative degree of industrial 
impairment caused by the Veteran's 
service-connected lumbar strain with 
chronic lower back pain, in light of 
the Veteran's medical and vocational 
history.  The examiner should expressly 
describe what types of employment 
activities are limited because of his 
service-connected disability.  The 
examiner should also describe what 
type(s) of employment, if any, is 
feasible given the functional 
impairment of his disability.  Finally, 
the examiner should render an opinion 
as to whether the Veteran's service-
connected disability cause marked 
interference with employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought, 
including adjudication of the claim for 
TDIU under 38 C.F.R. § 4.16(a) and an 
evaluation of whether the Veteran 
should be considered for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2009).  If it 
is determined that the Veteran meets 
the requirements of an extraschedular 
rating, the case should be referred to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for the consideration of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (2009).  Unless 
the benefits sought on appeal are 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for a 
claim for TDIU and the requirements for 
an extraschedular evaluation, and 
afforded an opportunity to respond.

5.	After any additional notification and 
development that the RO deems necessary 
has been accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


